DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the Request for Continued Examination (RCE) under 1.114, the Amendment and Response, all filed 10/08/20.
Claims 16-35 are pending in this action and are rejected.  Claims 1-15 were previously cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/08/20 has been entered. 
Claim Rejections - 35 USC § 103
Claims 16-32, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (US 2008/0311245) in view of Bai et al. CN 103525792 Derwent Abstract.
Regarding Claim 16-19:  Silver discloses a method of making soluble coffee extract [abstract].  Silver discloses combining roast and ground coffee with water and adding a hydrolase enzyme [abstract].  Silver discloses that the hydrolase enzyme can be a mannanase [0017].  Silver discloses exposing the mixture to a temperature of about 20°C to about 90°C and preferably about 50°C to about 60°C [abstract].  Silver discloses separating the soluble coffee extract as a permeate [abstract].

Bai discloses Seq ID 1: which has 100% sequence identity to Seq Id 3 of the instant invention.  Bai discloses the mannanase as useful in food production and that the enzyme is highly specific [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the mannanase of Silver for the highly specific mannanase of Bai in order to improve the coffee solid preparation.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claim 20:  Silver discloses using the enzymes at a temperature of 20°C to 90°C.   Bai discloses the enzyme as high temperature [abstract].  Although, Silver and Bai do not explicitly disclose the term thermostable, it would have been obvious that the enzymes of Silver were thermostable since they have the ability to be used at high temperatures.
Further, since Bai discloses Seq ID I which has 100% sequence identity to Seq ID 3, it would have been obvious that the enzyme would have been thermostable since “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claim 21:  Silver as modified discloses as discussed above in claim 16.  Silver does not disclose wherein the enzyme having mannanase activity has a melting temperature (Tm) determined by Differential Scanning Calorimetry (DSC) of at least 80°C.
Although, Silver does not explicitly disclose the claim limitation, it would have been obvious that the enzymes of Silver would have had the melting temperature, since Bai discloses Seq ID I which has 100% sequence identity to Seq ID 3, and is therefore the same enzyme and since “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claim 22:  Silver as modified discloses as discussed above in claim 16.  Silver discloses that the incubation is performed for about 1 to 24 hours [0033].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claims 23-26:  Silver as modified discloses as discussed above in claim 16.  Silver discloses exposing the mixture with enzyme to a temperature of about 20°C to about 90°C to treat the coffee [abstract].  
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Silver overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Regarding Claims 27-29:  Silver as modified discloses as discussed above in claim 16.  Silver as modified does not explicitly disclose wherein the enzyme having mannanase activity is a endo-beta-1,4-mannanase; wherein the enzyme having mannanase activity is a GH5 endo-beta-1,4-mannanase; wherein the enzyme having mannanase activity is a GH5 endo-beta-1,4-mannanase or GH5_8 endo-beta-1,4-mannanase.
Although, Silver as modified does not explicitly disclose the claim limitations, it would have been obvious that the enzymes of Silver would have been a GH5 endo-beta-1,4-mannanase or GH5_8 endo-beta-1,4-mannanase, since Bai discloses Seq ID I which has 100% sequence identity to Seq ID 3, and is therefore the same enzyme and since “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Regarding Claim 30: Silver discloses as discussed above in claim 16. Silver does not explicitly disclose wherein the coffee extract obtained in step (b) comprises at least 100% more dry matter than a coffee extract prepared by a similar method without the addition of an enzyme having mannanase activity.
However, the method disclosed in Silver as modified is the same as instantly recited and would therefore produce the same coffee extract that has the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Regarding Claim 31:  Silver discloses as discussed above in claim 16.  Silver further disclose that cellulase and galactanase can be added and incubated with the water roasted and ground coffee beans and mannanase [0017; 0033]. 
Regarding Claim 32:  Silver discloses as discussed above in claim 16.  Silver further discloses that the roast and ground coffee can be previously extracted [0019; 0021].
Regarding Claim 34:  Silver discloses as discussed above in claim 32.  Silver further discloses milling after extraction and before incubating with an enzyme [0026].
Regarding Claim 35:  Silver discloses as discussed above in claim 32.  Silver does not explicitly disclose wherein at least 8% by weight of the dry matter of the coffee beans obtained after the one or more first extractions is recovered in the coffee extract obtained in step (b).  However, the method disclosed in Silver as modified is the same as instantly recited and would therefore produce the same coffee extract that has the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Claims 16-21, 27, 30, 32, 33, and 35 rejected under 35 U.S.C. 103 as being unpatentable over Colton (US 4,983,408) in view of Kensch et al. (US 2008/0064064) and Bai et al. CN 103525792 Derwent Abstract.
Regarding Claims 16-19, 27, and 32:  Colton discloses a method of making a coffee extract [abstract]. Colton discloses providing roast and ground coffee and extracting the ground roast coffee [col. 3, lines 57-61].  Colton discloses adding water and an enzyme to extracted coffee [col. 4, lines 1-4; col. 6, lines 5-10].  Colton discloses the hydrolysis taking place at temperatures of about 30 to 60°C [claim 8].

Colton does not explicitly disclose, wherein the enzyme having mannanase activity has at least 70% sequence identity to any of SEQ ID NO: 3, SEQ ID NO: 8, SEQ ID NO: 13 or SEQ ID NO: 18.
Kensch discloses mannans as a type of hemicellulose [0003].  Kensch discloses that β-mannanase is a major endo-acting enzyme “involved in the degradation of hemicellulose” [0005].  Kensch discloses mannanase as useful in coffee extraction [0002; 0017].  Kensch also discloses wherein the mannanase can be an endo-beta 1,4 mannanase  [0004].
Bai discloses Seq ID 1: which has 100% sequence identity to Seq Id 3 of the instant invention.  Bai discloses the mannanase as useful in food production and that the enzyme is highly specific [abstract].
At the effective filing date of  the invention it would have been obvious to one of ordinary skill in the art to modify the hemicellulase of Colton for mannanase of Kensch since Kensch discloses that mannanase degrades hemicelluloses and is therefore a type of hemicellulose and is useful for the degradation of coffee substrates.  
Further, it would have been obvious to one of ordinary skill in the art to further modify the mannanase of Colton for the highly specific mannanase of Bai in order to improve the coffee solid preparation.
Claim 20:  Colton discloses as discussed above in claim 16.   Bai discloses the enzyme as high temperature [abstract].  Although, Colton and Bai do not explicitly disclose the term thermostable, it would have been obvious that the enzyme of modified Colton was thermostable since they have the ability to be used at high temperatures.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claim 21:  Colton as modified discloses as discussed above in claim 16.  Colton does not disclose wherein the enzyme having mannanase activity has a melting temperature (Tm) determined by Differential Scanning Calorimetry (DSC) of at least 80°C.
Although, Colton does not explicitly disclose the claim limitation, it would have been obvious that the enzymes of Colton would have had the melting temperature, since Bai discloses Seq ID I which has 100% sequence identity to Seq ID 3, and is therefore the same enzyme and since “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Regarding Claim 30: Colton discloses as discussed above in claim 16.  Colton does not explicitly disclose wherein the coffee extract obtained in step (b) comprises at least 100% more dry matter than a coffee extract prepared by a similar method without the addition of an enzyme having mannanase activity.
However, the method disclosed in Colton as modified is the same as instantly recited and would therefore produce the same coffee extract that has the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical 
Regarding Claim 33:  Colton discloses as discussed above in claim 32 and further discloses that the coffee extract is subjected to steam explosion after extraction and before enzymatic treatment [col. 3, lines 6-19, 62-68].
Regarding Claim 35:  Colton discloses as discussed above in claim 32.  Colton does not explicitly disclose wherein at least 8% by weight of the dry matter of the coffee beans obtained after the one or more first extractions is recovered in the coffee extract obtained in step (b).  However, the method disclosed in Colton as modified is the same as instantly recited and would therefore produce the same coffee extract that has the claimed properties. “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Response to Arguments
Applicant's arguments filed 10/8/20 have been fully considered but they are not persuasive.
On pages 5-6, the Applicants assert that Silver and Colton in view of Kensch do not disclose the recited claims.  The Applicants assert that Silver’s mannanase has a 43% sequence homology to Seq ID 3, and that Kench discloses an enzyme having 61% sequence homology.  
The Examiner notes that the rejection under Silver was not made in view Kensch.  Further, more the argument does not taken in account Bai which modified Silver and taught a sequence have having 100% identity to the instant Seq ID 3.  Further Colton was also modified with Bai which taught the exact same sequence as claimed.  The Kensch reference was incorporated for its teaching of the usefulness of mannanase in coffee products.
On page 6, the Applicants assert that Bai did not disclose at least 90% homology to Seq 3.  The Examiner disagrees as according to GenCore and the foreign reference discloses one novel enzyme and not a multitude of enzymes as Applicants argue.
On page 6, the Applicants assert unexpected results in that there was a two fold increase in dry matter with the claimed enzyme as compared to other mannanases.
The Examiner notes that this argument is not commensurate with the scope of claims.
10/8/20 Declaration is acknowledged:
The Applicants assert that Silver and Colton in view of Kensch do not disclose the recited claims.  The Applicants assert that Silver’s mannanase has a 43% sequence homology to Seq ID 3, and that Kench discloses an enzyme having 61% sequence homology.  
The Examiner notes that the rejection under Silver was not made in view Kensch.  Further, more the argument does not taken in account Bai which modified Silver and taught a sequence have having 100% identity to the instant Seq ID 3.  Further Colton was also modified with Bai which taught the exact same sequence as claimed.  The Kensch reference was incorporated for its teaching of the usefulness of mannanase in coffee products.
The Applicants assert that Bai did not disclose at least 90% homology to Seq 3.  The Examiner disagrees as according to GenCore and the foreign reference discloses one novel enzyme and not a multitude of enzymes as Applicants argue.
The Applicants assert unexpected results in that there was a two fold increase in dry matter with the claimed enzyme as compared to other mannanases.
The Examiner notes that this argument is not commensurate with the scope of claims.
Citation of Pertinent Prior Art
Sreekrishna et al. (US 6,060,299) discloses mannanases in treating coffee to make the coffee more freeze dried tolerant in that it does not form a gel [col. 19, lines 24-31].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733.  The examiner can normally be reached on Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Felicia C Turner/Primary Examiner, Art Unit 1793